t c summary opinion united_states tax_court orobosa obayagbona petitioner v commissioner of internal revenue respondent docket no 14856-13s filed date orobosa obayagbona pro_se sara w dalton for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined the following deficiencies in and accuracy-related_penalties with respect to petitioner’s federal_income_tax penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number the issues for decision are whether petitioner for is entitled to various deductions claimed on schedule c profit or loss from business in excess of the amounts respondent allowed for both years in issue and pursuant to sec_475 is entitled to ordinary_loss treatment with respect to sales of stocks and securities and is liable for a sec_6662 accuracy-related_penalty for either year in issue continued code of as amended in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in texas petitioner graduated from the university of houston in with a bachelor’s degree in business administration soon thereafter he began working in the finance department of halliburton co halliburton petitioner left halliburton in and formed robo holdings llc robo a texas limited_liability_company through which he offered various business consulting services at all times relevant petitioner was the sole member of robo and robo was treated as a sole_proprietorship for federal_income_tax purposes i robo’s management consulting business petitioner worked for ibm corp ibm during part of and he left ibm in date to provide management consulting services through robo consulting business to third-party clients as a subcontractor to marketsphere consulting marketsphere in general petitioner was responsible for managing whatever project marketsphere assigned to him by ensuring that marketsphere’s clients were satisfied with respect to the progress being made on whatever project was then in place and that his team met all deadlines for their deliverables specifically petitioner oversaw the day-to-day operations of his assigned project responded to client emails and helped to resolve problems issues that his team encountered much of petitioner’s work was done onsite at the client’s workplace although he did work remotely from time to time marketsphere paid petitioner dollar_figure and dollar_figure in and respectively those amounts are each reported in income on the appropriate schedule c for robo during petitioner managed two projects for marketsphere one for orbitz worldwide orbitz in chicago illinois from february to date and the other for first data in omaha nebraska from august through date during petitioner routinely traveled from houston to chicago and omaha in connection with these projects petitioner also traveled to atlanta during although first data is headquartered in atlanta it is unclear whether any part of petitioner’s travel to atlanta was business related at the time he had two brothers living there and his travels to atlanta including a trip over the christmas holiday seemed to be largely related to visiting with them petitioner’s father agbon obayagbona lived in nigeria during the years in issue ii securities transactions after leaving halliburton in petitioner began trading securities on his own account through online accounts with td ameritrade and or fidelity most of his trades were completed from his house some were effected through his smart cell phone in addition to using some of the money he saved while employed at halliburton to finance the trades in and petitioner borrowed a total of dollar_figure collectively loans from danny lai who worked with him at halliburton the loans were evidenced by promissory notes and accrued interest at the rate of per year petitioner did not make any loan repayments until and by the time he did the loans were long overdue according to petitioner’s bank records he made loan repayments to mr lai in and as follows date amount date dollar_figure date big_number date big_number date big_number date big_number date date big_number total big_number there are no contemporaneous_records showing whether the payments consist of principal interest or both in preparation for trial petitioner prepared an amortization schedule with respect to the loans from mr lai that indicates that dollar_figure of interest had accrued on the loans as of the close of petitioner also prepared a spreadsheet of interest payments according to the schedule during petitioner paid dollar_figure in interest to various creditors including dollar_figure of interest_paid to mr lai the following table shows the extent of petitioner’s trading activities during the years in issue number of trading number of trading month days in days in january february march april may june july august september october november december total petitioner executed and total trades at an average trade size of dollar_figure and dollar_figure in and respectively he held stocks for an average of dollar_figure and dollar_figure days in and respectively iii procedural history a return preparation petitioner’s and federal_income_tax returns were prepared by a certified_public_accountant c p a income and deductions attributable to robo are reported on a schedule c included with each return that identifies robo’s principal business as management consultin sic the schedule c for robo shows dollar_figure of gross_receipts and the following deductions expense amount commissions and fees dollar_figure contract labor big_number depreciation and sec_179 big_number insurance big_number interest other big_number office big_number rent or lease of other business property big_number supplie sec_161 travel big_number all of the income reported on the schedule c was nonemployee compensation from marketsphere meals and entertainment big_number utilities big_number the and returns also included forms sales of business property reporting ordinary losses of dollar_figure and dollar_figure respectively related to petitioner’s stock and securities trading activities and based on the mark-to- market method_of_accounting petitioner’s and federal_income_tax returns are in evidence securities transactions reported on petitioner’s and returns suggest that petitioner made the mark-to-market_election contemplated in sec_475 securities transactions reported on petitioner’s return are not consistent with the mark- to-market method_of_accounting petitioner’s federal_income_tax return is not available neither petitioner nor the cpa that prepared it retained a copy and the original was destroyed consistent with respondent’s record retention policy petitioner submitted an amended return amended_return received by respondent in date on the amended_return as relevant petitioner claimed a dollar_figure travel expense deduction on the schedule c related to robo representing a dollar_figure increase in travel_expenses as compared to the travel expense deduction claimed on the schedule c attached to his return marketsphere reimbursed petitioner for travel_expenses of dollar_figure and included that amount in income on a form 1099-misc miscellaneous income issued to petitioner for petitioner included the amount in income on his amended_return and claimed a corresponding travel expense deduction on his schedule c b respondent’s determinations in the notice and as relevant respondent disallowed all but dollar_figure of the dollar_figure office expense deduction for allowed an additional dollar_figure deduction for travel_expenses taking into account amounts claimed on petitioner’s original and amended returns recharacterized the losses claimed on the forms for and from ordinary to capital and for both of those years imposed a sec_6662 accuracy-related_penalty on several grounds including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax according to the notice the deductions claimed on the schedule c were disallowed because petitioner did not establish that the business_expense shown on his tax_return was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to his business also according to the notice the losses claimed on the forms for and were disallowed because petitioner did not prove that he made a timely election for mark to market method_of_accounting or filed the necessary forms for change in accounting_method or shown that he otherwise qualifies as a trader rather than and sic investor some of the adjustments made in the notice have been agreed to between the parties or conceded by one or the other of them and other adjustments are computational those adjustments will not be discussed discussion i schedule c deductions as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs petitioner does not claim and the record does not demonstrate that the provisions of sec_7491 are applicable and we proceed as though they are not taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs on the other hand sec_262 generally disallows a deduction for personal living or family_expenses with these fundamental principles of federal income_taxation in mind we consider petitioner’s claims to the various deductions in dispute for a office expenses petitioner claimed a dollar_figure deduction for office expenses on the schedule c for robo according to petitioner the following expenses are included in that deduction petitioner concedes that certain expenses related to his schedule c business were miscategorized generally as office expenses we ignore petitioner’s characterization and consider whether each expense is otherwise deductible expense amount janitorial fees dollar_figure tax preparation fee sec_875 miscellaneous expense payment of loan interest big_number wire transfer fee nigerian office rent big_number miscellaneous expense vendor payments big_number miscellaneous expense airport parking big_number international calling card laptop bag miscellaneous expense miscellaneous expense miscellaneous expense software miscellaneous expense miscellaneous expense miscellaneous expense referral fees in the notice respondent allowed as a deduction the amounts for tax preparation fees the laptop bag and software and allowed partial deductions for airport parking the international calling card miscellaneous expense and miscellaneous expense the amounts not allowed remain in dispute deduction for payment of loan interest the office expense deduction includes a dollar_figure deduction for interest_paid to mr lai with respect to the loans according to respondent petitioner has not established that any amount he paid to mr lai constitutes interest rather than principal furthermore respondent points out that even if amounts paid to mr lai during include interest petitioner has already been allowed a dollar_figure deduction for interest_paid to mr lai as that amount is included in the dollar_figure interest other deduction claimed on the schedule c in general there is allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_163 because petitioner is a cash_basis taxpayer interest allocable to his business_debts is deductible when paid see id petitioner’s bank records show that petitioner made payments totaling dollar_figure to mr lai in in effect petitioner has already been allowed a dollar_figure deduction with respect to interest he claims to have paid to mr lai he is not entitled to a deduction regardless of how it is shown on his return in excess of that amount a dollar_figure payment to mr lai was debited to petitioner’s bank account and transferred to mr lai’s bank account in date because the payment was made in and to the extent that any or all of that payment constituted interest on the loans petitioner would not be entitled to an interest_deduction for that amount for nigerian office rent the office expense deduction includes dollar_figure that petitioner claims to have paid to rent office space in nigeria according to petitioner in he attempted to get a consortium of investors to participate in a privatization of assets of the nigerian government nigeria project according to petitioner nigerian law required a business to have a representative office in nigeria in order to conduct business with the nigerian government petitioner claims he began renting office space in a building owned by his father agbon obayagbona in and that he continued to do so in according to respondent petitioner has not shown that the rent expense was ordinary and necessary in connection with robo’s trade_or_business we agree with respondent the nigerian project is hardly related to the business consulting activity petitioner conducted through robo even if we consider the nigerian project as a separate activity there is insufficient evidence in the record to establish that whatever petitioner was doing during in connection with it constituted a trade_or_business within the meaning of sec_162 a taxpayer has not ‘engaged in carrying on any trade or business’ within the intendment of sec_162 until such time as the business has begun to function as a going concern and performed those activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 there is no showing that the nigerian project functioned as a going concern as of the close of at best according to petitioner’s description of the activity any expenses paid_or_incurred in connection with it would have to be capitalized and could be deducted only as allowable startup expenditures pursuant to sec_195 see also 93_tc_684 aff’d in part remanded in part per order u s app lexis 10th cir date nothing in the record suggests that petitioner made the election contemplated in sec_195 consequently he is not entitled to a deduction for any expenses rent or otherwise that he might have paid_or_incurred in connection with the nigerian project vendor payments the office expense deduction includes dollar_figure for vendor payments related to services petitioner’s brother provided to petitioner’s consulting business according to respondent petitioner has not shown that the vendor payments were ordinary and necessary to robo that being so according to respondent the expense is not deductible compensation is deductible as a trade_or_business expense only if it is reasonable in amount based on services actually rendered and paid_or_incurred see o’connor v commissioner tcmemo_1986_444 sec_1_162-7 income_tax regs transactions between family members are subject_to close scrutiny see 48_tc_439 hamdi v commissioner tcmemo_1993_38 aff’d without published opinion 23_f3d_407 6th cir this is so at least in part because sec_262 generally disallows deductions for personal living or family_expenses according to petitioner his brother provided documentation for projects to petitioner’s consulting business at a rate of dollar_figure per hour for a total of hours during petitioner did not maintain any sort of business records with respect to his brother’s hours duties and or earnings although petitioner claims to have issued his brother a form 1099-misc for reporting income of dollar_figure the income reported on his brother’s joint federal_income_tax return does not include that amount the inconsistent treatment of the amount petitioner claims to have paid his brother greatly undermines petitioner’s claim that it was compensation see haeder v commissioner tcmemo_2001_7 martens v commissioner tcmemo_1990_42 aff’d without published opinion 934_f2d_319 4th cir o’connor v commissioner tcmemo_1986_444 consequently petitioner is not entitled to a dollar_figure deduction for vendor payments and respondent’s disallowance of that deduction is sustained office expenses remaining in dispute petitioners offered no explanation for the deduction for office expenses that remain in dispute a taxpayer is hardly entitled to a deduction for an unexplained expense accordingly petitioner is not entitled to a deduction for the office expenses remaining in dispute in excess of the amounts respondent already allowed b travel_expenses on the schedule c attached to his return petitioner reported a dollar_figure travel expense deduction petitioner now claims as reported on the amended_return a dollar_figure deduction for travel_expenses in the notice respondent allowed a dollar_figure deduction for travel_expenses based on an allowance of the entire amount claimed as an additional travel expense deduction on the amended_return and a partial allowance of the amount claimed for travel_expenses on petitioner’s return according to petitioner the dollar_figure that remains in dispute includes unreimbursed expenses for air fare buses taxis car rentals gasoline meals and hotels incurred on behalf of robo petitioner’s records generally substantiate that the travel_expenses that remain in dispute have been paid see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs nonetheless he has failed to establish that he is entitled to a travel expense deduction over and above what respondent has already allowed first with respect to the expenses for travel to omaha and chicago relating to his arrangement with marketsphere petitioner has failed to establish that the deductions he claims were not already allowed in the notice see avery v commissioner tcmemo_1993_344 no deduction for real_estate_taxes paid when taxpayers failed to prove the expenses were not already allowed as deductions second with respect to the expenses of traveling to locations other than omaha and chicago neither petitioner’s records nor his testimony adequately substantiates the business_purpose of those trips see sec_274 third with respect to the expenses of traveling to locations other than omaha and chicago petitioner has failed to establish that those expenses were ordinary and necessary business_expenses of robo see sec_162 other than his generalized statement that expenses of traveling to locations other than omaha and chicago related to business trip sic to develop potential business or discuss business opportunities petitioner did not present any evidence corroborating his statement accordingly we hold that petitioner is not entitled to a deduction for travel_expenses in excess of the amount respondent has already allowed ii trader or investor and mark-to-market_election petitioner claims that a sec_475 election was made with his federal_income_tax return that being so according to petitioner he is entitled to use the mark-to-market method_of_accounting with respect to gains or losses realized in sales of stocks and securities respondent argues that the and trading losses are not entitled to the mark-to-market treatment because petitioner failed to establish that a valid election has been made and petitioner does not qualify as a trader within the meaning of sec_475 in general sec_475 provides that a taxpayer engaged in a trade_or_business as a trader in securities may elect to apply the mark-to-market method_of_accounting to securities held in connection with that trade_or_business the mark-to-market method allows a trader in securities to recognize gain_or_loss on any security held in connection with the trade_or_business at the close of the taxable_year as if the security were sold for its fair_market_value at the end of the year sec_475 knish v commissioner tcmemo_2006_268 chen v commissioner tcmemo_2004_132 if a taxpayer is entitled to make and timely makes an election under sec_475 then any net_loss from the business of trading in securities will be treated as an ordinary_loss deductible under sec_165 see sec_475 d if the election is not made any net_loss is deductible only to the extent of any capital_gains plus dollar_figure see sec_165 c f b revproc_99_17 1999_1_cb_503 specifies the procedure for making an election under sec_475 once the election is made use of the mark-to-market method continues for all subsequent taxable years unless the election is revoked with the consent of the commissioner revproc_99_17 sec_4 c b pincite a securities trader electing under sec_475 to use the mark-to-market method_of_accounting for securities held in the business is required to file with the commissioner a statement making the mark-to-market_election identifying the first taxable_year for which the election is effective and describing the business to which the election relates see kantor v commissioner tcmemo_2008_297 knish v commissioner tcmemo_2006_ lehrer v commissioner tcmemo_2005_167 aff’d 279_fedappx_549 9th cir revproc_99_17 sec_5 c b pincite the statement must be filed no later than the due_date of the trader’s original federal_income_tax return without regard to extension for the taxable_year immediately preceding the election_year and if the election entails a change in accounting_method the trader must also attach a form_3115 application_for change in accounting_method to the trader’s timely filed original federal_income_tax return for the election_year revproc_99_17 sec_5 1999_1_cb_504 a trader who fails to adhere to the election requirements of the revenue_procedure is not entitled to use the mark-to-market method_of_accounting see kohli v commissioner tcmemo_2009_287 kantor v commissioner tcmemo_2008_297 knish v commissioner tcmemo_2006_268 according to petitioner the relevant election was properly made and included with his return as noted that return is not available petitioner’s claim that the election was made with his return however is inconsistent with the way the securities transactions are reported on his return furthermore there is nothing on petitioner’s or return that indicates that the sec_481 adjustment sometimes required in connection with a sec_475 election has been made lastly although petitioner engaged in numerous trades during each year in issue we have found in other cases that similar levels of trades were insufficient to qualify the taxpayer as a trader for purposes of sec_475 see endicott v commissioner tcmemo_2013_199 executed trades and executed trades was not substantial but big_number executed trades was substantial see also kay v commissioner tcmemo_2011_159 executed trades was not substantial holsinger v commissioner tcmemo_2008_191 executed trades was not substantial accordingly if only for one of those reasons petitioner is not entitled to use the mark-to-market method_of_accounting for either year in issue and respondent’s adjustment recharacterizing the trading losses shown on petitioner’s and returns from ordinary to capital is sustained iii sec_6662 accuracy-related_penalty lastly we consider whether petitioner is liable for a sec_6662 accuracy-related_penalty for either year in issue relying upon various grounds including a substantial_understatement_of_income_tax respondent argues that he is see sec_6662 a - d sec_6662 imposes a penalty of of the portion of an underpayment_of_tax attributable to among other things a substantial_understatement_of_income_tax sec_6662 an understatement of income_tax is substantial within the meaning of sec_6662 if as relevant here the understatement exceeds dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the penalties imposed in the notice and here in dispute see sec_7491 and that burden has been satisfied because the understatement of income_tax for each year in issue here computed in the same manner as the deficiency will exceed dollar_figure see sec_6211 sec_6662 sec_6664 that being so it is petitioner’s burden to establish that the imposition of the penalty is not appropriate see 116_tc_438 see also rule a welch v helvering u s pincite the accuracy-related_penalty does not apply with respect to any portion of an underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 for purposes of sec_6664 a taxpayer may be able to establish reasonable_cause and good_faith by showing reliance on professional advice sec_1_6664-4 income_tax regs to establish good_faith and reasonable_cause through reliance on professional advice the taxpayer must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioner’s and returns were prepared by his cpa the fact that petitioner had a cpa prepare his returns does not in and of itself establish that he acted with reasonable_cause and in good_faith see id pincite petitioner offered no evidence establishing that he gave his cpa all necessary and accurate information with respect to the schedule c deductions at issue instead petitioner acknowledged that his cpa relied on unsubstantiated schedules of expenses prepared by petitioner we find that petitioner has failed to establish that he acted with reasonable_cause and in good_faith with respect to the underpayment of income_tax arising from the disallowance of the schedule c deductions however we find that petitioner acted in good_faith and had reasonable_cause for the underpayment_of_tax required to be shown on his and returns with respect to the disallowance of the ordinary losses reported on the forms although we have found that petitioner failed to prove that the relevant election was made or that he qualified to make the election we further find that he honestly believed that it was and he did after all by the time his and returns were filed petitioner had applied the mark-to-market method_of_accounting to the securities transaction shown on his and returns and that treatment apparently went unchallenged by respondent accordingly petitioner is liable for a sec_6662 penalty but only with respect to the underpayment_of_tax attributable to the disallowance of the schedule c deductions to reflect the foregoing decision will be entered under rule
